[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF AMENDED JUDGMENT
The Court, in entering its original judgment,. ordered interest to be awarded at the rate of 12% pursuant to §52-192a(b) of the Connecticut General Statutes.
The plaintiff has requested that the court award, in addition to the above award, statutory interest at the rate of 10% pursuant to § 37a-3a of the General Statutes.
In Gionfriddo v. Avis-Rent-A-Car System, Inc., 192 Conn. 310, our Supreme Court held that "this entitlement to interest under52-192a is superceded by statutory interest . . . under 37- 3a as of the date of Judgment."
The court therefore orders that interest be awarded on the judgment of $20,000.00 in the amount of 12% computed from the date of the filing of the complaint to the date of judgment, and interest thereafter at the rate of 10%.
The Court
Curran, J.